Hines, J.
1. A judge of the superior court has no authority to entertain a motion made in vacation to set aside a judgment of that court; and the judge committed no error in overruling the same. Haskens v. State, 114 Ga. 837 (40 S. E. 997); Chapman v. State, 116 Ga. 598 (42 S. E. 999); Malsby v. Studstill, 127 Ga. 726, 728 (56 S. E. 988); U. S. Fidelity & Guaranty Co. v. First National Bank, 149 Ga. 132 (99 S. E. 529).
2. As the motion was overruled, thus treating the same as possessing validity, the proper judgment would have been one of dismissal; but inasmuch as the same result follows from the judgment actually rendered, the judgment will not be reversed.

Judgment affirmed.


All Hie Justices concur.

Oliver & Oliver and IF. T. Burlchalter, for plaintiff in error.
Hitch, Denmark & Lovett, contra.